          Case 2:16-cr-00130-ER Document 797 Filed 12/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

               v.                             :       Criminal No. 16-130-01

CHARLES M. HALLINAN                           :


       JUDGMENT AND FOURTH PARTIAL FINAL ORDER OF FORFEITURE

                               4th day of ____________________,
               AND NOW, this _____            December          2020, upon

consideration of the Government’s Motion for Entry of Judgment and Fourth Partial Final Order

of Forfeiture, for the reasons set forth in the motion, the Court finds the following:

               WHEREAS, on February 27, 2020, this Court entered a Fourth Preliminary Order

of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture, which forfeited

to the United States, among other assets, the defendant’s interest in the following asset, referred

to hereafter as “the Subject Property”:

               a. A total of $650,000, which represents the sale of a portion of Rhea Hallinan’s
                  stock ownership interest in Xtraction Services, LLC, currently held in Union
                  bank escrow account #2518; and

               WHEREAS, pursuant to 21 U.S.C. § 853(n), the government published notice of

the Subject Property in the Fourth Preliminary Order of Forfeiture for Substitute Assets and

Additional Property Subject to Forfeiture on an official government internet website for a period

of at least 30 consecutive days; and

               WHEREAS, pursuant to 21 U.S.C. § 853(n), the government also provided direct

written notice to all persons/entities known to have alleged an interest in the Subject Property
            Case 2:16-cr-00130-ER Document 797 Filed 12/04/20 Page 2 of 3




subject to the Court’s Fourth Preliminary Order of Forfeiture for Substitute Assets and

Additional Property Subject to Forfeiture; and

               WHEREAS, on April 14, 2020, Rhea Hallinan (“Claimant”), by and through

counsel, filed an ancillary petition claiming an interest in the Subject Property; and

               WHEREAS, the ancillary petition filed by Rhea Hallinan has been resolved with

respect to the Subject Property, specifically memorialized in a written settlement agreement

between and among the Government and Claimant signed on November 16, 2020 (hereinafter

“Agreement”); and

               WHEREAS, the Government and the Claimant agree on the following terms

regarding the Subject Property:

               1.      Rhea Hallinan agrees to withdraw her ancillary petition to the Xtraction
                       Funds, ECF No. 755, within 7 days of the signing of this Agreement; and

               2.      Rhea Hallinan agrees that all right, title, and interest in the Xtraction
                       Funds shall be forfeited to the United States; and

               3.      Rhea Hallinan agrees not to contest the entry of a Final Order of Forfeiture
                       consistent with this Agreement, forfeiting the Xtraction Funds; and

               WHEREAS, based on the criminal conviction and the Fourth Preliminary Order

of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture (ECF No. 720),

the defendant had an interest in the Subject Property that was subject to forfeiture pursuant to

Federal Rule of Criminal Procedure 32.2(e), 18 U.S.C. § 1963(a), (m) and 21 U.S.C. § 853(p).

               NOW, THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED as

follows:

       1.      All right, title and interest of all persons, their heirs and assigns, in the following

property:




                                                 -2-
            Case 2:16-cr-00130-ER Document 797 Filed 12/04/20 Page 3 of 3




               a.      A total of $650,000, which represents the sale of a portion of Rhea
                       Hallinan’s stock ownership interest in Xtraction Services, LLC, currently
                       held in Union bank escrow account #2518;

is hereby fully and finally forfeited to the United States of America pursuant to 18 U.S.C.

§ 1963(a), (m) and 21 U.S.C. § 853(p).

       2.      All right, title and interest of all persons, their heirs and assigns in certain funds

held in escrow relating to the sale of Rhea Hallinan’s stock ownership in Xtraction Services,

LLC, listed above in paragraph one, is hereby vested in the United States of America.

       3.      The $650,000, as outlined in the Agreement, shall be applied to the outstanding

Forfeiture Money Judgment amount of $64,390,829.90, ordered as part of the July 6, 2018,

Preliminary Order of Forfeiture.

       4.      The United States Marshals Service, and/or its designee, shall dispose of the

forfeited property in accordance with the law and the rules of this Court.

       5.      The escrow agent holding the funds relating to the sale of Rhea Hallinan’s stock

ownership in Xtraction Services, LLC, shall distribute the entirety of the escrowed funds to the

government.

       6.      The Clerk of Court shall provide three certified copies of this Order to counsel for

the government.




                                               /s/ Eduardo C. Roberno
                                               HONORABLE EDUARDO C. ROBRENO
                                               United States District Judge




                                                 -3-
